Appeal by the employer and insurance carrier from an award of death benefits made by the State Industrial Board to the widow and minor daughter of the deceased employee pursuant to the provisions of the Workmen’s Compensation Law. The sole point made by the appellants is that the New York State Industrial Board was without jurisdiction because the accident which resulted in the employee’s death occurred in the State of New Jersey. The employer, a New Jersey corporation operating ferries between New York city and Weehawken, had its principal office in New York city and the business was largely transacted from the New York office. The deceased was originally employed as an extra deckhand and bridgeman and worked on bridges and docks maintained by the employer in both States. He had been hired in New Jersey and his time was kept in New Jersey but the payroll was made up at the executive offices in New York city. The State Industrial Board found that the employment was located in the State of New York and that the work which deceased was performing at the time of the accident was related to and incidental to this employment. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenek and Foster, JJ.